             Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
 Syndicaster, LLC,                                                :
                                                                  :
                                                                  :
                                                  Plaintiff,      :      1:19-cv-03780-ER
                                                                  :
                               -v -                               :      STIPULATED
                                                                  :    CONFIDENTIALITY
Nexstar Broadcasting, Inc.                                        :    AGREEMENT AND
                                                                  :   PROTECTIVE ORDER
                                                                  :
                                               Defendant.         :
----------------------------------------------------------------- X

EDGARDO RAMOS, District Judge:

         WHEREAS, all of the parties to this action (collectively, the “Parties” and each individually,

a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive information

that they may need to disclose in connection with discovery in this action;

         WHEREAS, the Parties, through counsel, agree to the following terms; and

         WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

                   1.       With respect to “Discovery Material” (i.e., information of any kind produced

or disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder:
            Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 2 of 9



                2.      The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without limitation

                        profitability reports or estimates, percentage fees, design fees, royalty rates,

                        minimum guarantee payments, sales reports, and sale margins);

                (b)     previously non-disclosed material relating to ownership or control of any

                        non-public company;

                (c)     previously non-disclosed business plans, product-development information,

                        or marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual; or

                (e)     any other category of information given confidential status by this Court

                        after the date of this Order.

                3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b) producing

for future public use another copy of said Discovery Material with the confidential information

redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

record during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all



                                                     2
           Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 3 of 9



counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition transcript

as if it had been designated Confidential.

                5.      If at any time before the termination of this action a Producing Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such designated

portion(s) of the Discovery Material as Confidential. In addition, the Producing Party shall provide

each other Party with replacement versions of such Discovery Material that bears the “Confidential”

designation within two business days of providing such notice.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

                7.      Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

                (a)     the Parties to this action, their insurers, and counsel to their insurers;

                (b)     counsel retained specifically for this action, including any paralegal, clerical,

                        or other assistant that such outside counsel employs and assigns to this

                        matter;




                                                    3
          Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 4 of 9



               (c)     outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

               (e)     as to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy;

               (f)     any witness who counsel for a Party in good faith believes may be called to

                       testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                       hereto;

               (g)     any person a Party retains to serve as an expert witness or otherwise provide

                       specialized advice to counsel in connection with this action, provided such

                       person has first executed a Non-Disclosure Agreement in the form annexed

                       as Exhibit A hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must



                                                   4
              Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 5 of 9



retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

                 9.     This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to afford

confidential treatment to any Discovery Material designated as Confidential hereunder. All persons

are placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment to

any Discovery Material introduced into evidence at trial, even if such material has previously been

sealed or designated as Confidential.

                 10.    In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. In accordance with Rule 4(A) of the

Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in Civil

Cases, any Party that seeks to file Confidential Discovery Material under seal must file an application

and supporting declaration justifying—on a particularized basis—the sealing of such documents.

The parties should be aware that the Court will unseal documents if it is unable to make “specific,

on the record findings . . . demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d

Cir. 2006).



                                                    5
           Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 6 of 9



                11.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

2(C) of this Court’s Individual Practices.

                12.     Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the request.

If the Parties cannot reach agreement promptly, counsel for all affected Parties will address their

dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice in

Civil Cases.

                13.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,

will affect or restrict the rights of any Party with respect to its own documents or information

produced in this action.

                14.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.



                                                    6
           Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 7 of 9



                15.      Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

                16.      Within 60 days of the final disposition of this action—including all appeals—

all recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Producing Party, or, upon permission of the Producing Party, destroy such material—

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that it

has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may retain an archival copy of all pleadings,

motion papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work

product, even if such materials contain Confidential Discovery Material. Any such archival copies

that contain or constitute Confidential Discovery Material remain subject to this Order.

                17.      This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.




                                                    7
Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 8 of 9




          June 2, 2020
             Case 1:19-cv-03780-ER Document 29 Filed 06/02/20 Page 9 of 9
                                                                                            Exhibit A
                                                                          to Stipulated Confidentiality
                                                                      Agreement and Protective Order

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
Syndicaster, LLC,                                                 :
                                                                  :
                                                  Plaintiff(s), :           1:19-cv-03780-ER
                                                                  :
                              -v -                                :         NON-DISCLOSURE
                                                                  :           AGREEMENT
Nexstar Broadcasting, Inc.,                                       :
                                                                  :
                                               Defendant(s). :
                                                                  :
----------------------------------------------------------------- X

                   I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.


                                                                  ______________________________
                                                                  Name:
                                                                  Date:




                                                            1
